                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

PDQ CONSULTING, INC.,          §
                               §
     Plaintiff,                §
                               §
v.                             § ACTION NO. 4:18-CV-809
                               § JUDGE MAZZANT/JUDGE JOHNSON
                               §
CAPITAL ONE BANK, N.A.,        §
                               §
     Defendant.                §
                               §
                               §
                MEMORANDUM ADOPTING REPORT AND
       RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On April 18, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

(the “Report”) (Dkt. #14) that Defendant Capital One Bank, N.A.’s (“Defendant”) Motion to

Dismiss (Dkt. #4) be GRANTED IN PART and DENIED IN PART.

       Having received the Report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court. In the Report, the Magistrate Judge recommended Plaintiff’s negligence

claim be dismissed because Plaintiff PDQ Consulting, Inc. (“Plaintiff”) conceded its negligence

claim is barred by the economic loss rule. See Dkt. #14 at 5–6; Dkt. #4 at 2, n.1 (“Plaintiff does

not dispute Defendant’s assertion that its claim for negligence is barred by the economic loss

rule.”). No objections were filed and the Court finds no error. Accordingly, Plaintiff’s negligence

claim is DISMISSED WITH PREJUDICE.
            Additionally, the Magistrate Judge recommended the Motion to Dismiss be denied with

  respect to Plaintiff’s claims for fraud and breach of contract, to allow Plaintiff to amend its

  Complaint. See Dkt. #14 at 4–6. No objections were filed. Accordingly, the Court DENIES the

  Motion to Dismiss with respect to Plaintiff’s fraud and breach of contract claims. The Court

  notes Plaintiff filed an amended Complaint on May 2, 2019. See Dkt. #18.

            Therefore, the Motion to Dismiss (Dkt. #4) is GRANTED IN PART and DENIED IN

. PART. Plaintiff’s negligence claim is hereby DISMISSED WITH PREJUDICE. Defendant’s

  Motion to Dismiss is hereby DENIED with respect to Plaintiff’s fraud and breach of contract

  claims.

            IT IS SO ORDERED.
            SIGNED this 3rd day of May, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                 2
